 

Exhibit 10.2

 

CHANGE IN TERMS AGREEMENT

 

Principal Loan Date Maturity Loan No Call / Coll Account Officer Initials
$3,500,000.00 09-30-2016 04-30-2018 8197223 UG   ***  

 

References in the boxes above are for Lender's use only and do not limit the
applicability of this document to any particular loan or item.

 

Any item above containing "***" has been omitted due to text length limitations.

 

Borrower:   

RELIV' INTERNATIONAL, INC.; RELIV', INC.; RELIV' WORLD CORPORATION; and SL
Technology, Inc.

136 Chesterfield Industrial Boulevard

Chesterfield, MO 63005

  Lender:   

Enterprise Bank & Trust

St. Peters

300 St. Peters Centre Boulevard

St. Peters, MO 63376

 



 

 

Principal Amount: $3,500,000.00 Date of Agreement: September 30, 2016

 

DESCRIPTION OF EXISTING INDEBTEDNESS. A Promissory Note dated September 30, 2015
in the original amount of $3,500,000.00, as amended (the "Note").

 

DESCRIPTION OF COLLATERAL. collateral described in a Deed of Trust and an
Assignment of Rents dated September 30, 2015 on real property known as 136
Chesterfield Industrial Boulevard, Chesterfield, MO 63005, and collateral
described in an Assignment of Life Insurance Policy dated September 30, 2015 and
four (4) Commercial Security Agreements each dated September 30, 2015. Failure
to identify collateral for this Note shall not constitute a waiver of such
collateral.

 

DESCRIPTION OF CHANGE IN TERMS. The Note shall be amended and modified as
follows: The maturity date shall be extended from September 30, 2016 to April
30, 2018.

 

PAYMENT. Borrower will pay this loan in one payment of all outstanding principal
plus all accrued unpaid interest on April 30, 2018. In addition, Borrower will
pay regular monthly payments of all accrued unpaid interest due as of each
payment date, beginning October 30, 2016, with all subsequent interest payments
to be due on the same day of each month after that.

 

VARIABLE IINTEREST RATE. The interest rate on this loan is subject to change
from time to time based on changes in an independent index which is rate per
annum equal to the ICE London Interbank Offered Rate in United State dollars for
a thirty (30) day period as it appears in the Wall Street Journal, Money Rates
Section, adjusted for any reserve requirement and any subsequent costs arising
from a change in government regulation. The initial LIBOR Rate applicable
hereunder shall be the LIBOR Rate in effect on the first Business Day of the
calendar month in which this Note is dated. The LIBOR Rate shall be adjusted on
that date which is thirty (30) days following the date of this Note. And again
subsequently adjusted on every thirty (30) day anniversary period occurring
thereafter until all indebtedness owing under the Note is paid in full using the
LIBOR Rate in effect on the first Business Day of the calendar month in which
each LIBOR Rate adjustment occurs. As used herein "Wall Street Journal Money
Rates Section” means the display page currently so designated on the Wall Street
Journal Money Rates Section (or such other page or such other service as may
replace Wall Street Journal Money Rates Section). Notwithstanding the foregoing,
in no event shall the LIBOR Rate be deemed to be less than zero. As used herein
"Business Day" shall mean any day other than a Saturday, Sunday or a legal
holiday in which banks are authorized or required to be closed for the conduct
of commercial banking business in St. Louis, Missouri. Lender's internal records
of applicable interest rates shall be determinative in the absence of manifest
error. The independent index described herein sometimes referred to as the index
(the "Index"). The Index is not necessarily the lowest rate charged by Lender on
its loans. If the Index becomes unavailable during the term of this loan, Lender
may designate a substitute index after notifying Borrower. Lender will tell
Borrower the current Index rate upon Borrower's request. The interest rate
change will not occur more often than each month. Borrower understands that
Lender may make loans based on other rates as well. The Index currently is
0.494% per annum. Interest on the unpaid principal balance of this loan will be
calculated as described in the “IINTEREST CALCULATION METHOD" paragraph using a
rate of 2.250 percentage points over the Index, resulting in an initial rate of
2.744%. NOTICE: Under no circumstances will the interest rate on this loan be
more than the maximum rate allowed by applicable law.

 

INTEREST CALCULATION METHOD. Interest on the loan is computed on a 365/360
basis; that is, by applying the ratio of the interest rate over a year of 360
days, multiplied by the outstanding principal balance, multiplied by the actual
number of days the principal balance is outstanding. All interest payable under
this loan is computed using this method. This calculation method results in a
higher effective interest rate than the numeric interest rate stated in the loan
documents.

 

CONTINUING VALIDITY. Except as expressly changed by this Agreement, the terms of
the original obligation or obligations, including all agreements evidenced or
securing the obligation(s), remain unchanged and in full force and effect.
Consent by Lender to this Agreement does not waive Lender’s right to strict
performance of the obligation(s) as changed, nor obligate Lender to make any
future change in terms. Nothing in this Agreement will constitute a satisfaction
of the obligation(s). It is the intention of Lender to retain as liable parties
all makers and endorsers of the original obligation(s), including accommodation
parties, unless a party is expressly released by Lender in writing. Any maker or
endorser, including accommodation makers, will not be released by virtue this
Agreement. If any person who signed the original obligation does not sign this
Agreement below, then all persons signing below acknowledge that this Agreement
is given conditionally, based on the representation to Lender that the
non-signing party consents to the changes and provisions of this Agreement or
otherwise will not be released by it. This waiver applies not only to any
initial extension, modification or release, but also to all such subsequent
actions.

 

ELECTRONIC TRANSMISSION OF SIGNATURE. This Change in Terms Agreement may be
signed and transmitted electronically by facsimile machine or telecopier; the
signature of any person on an electronically including without limitation, as a
portable digital format document (.pdf) or facsimile transmitted copy hereof
shall be considered an original signature; and an electronically or facsimile
transmitted copy hereof shall have the same binding effect as an original
signature on an original document. At the request of any party hereto, any
electronic, facsimile or telecopy copy of this Change in Terms Agreement shall
be re-executed in original form. No party hereto may raise the use of electronic
mail, a facsimile machine or telecopier or the fact that any signature was
transmitted through the use of electronic mail or a facsimile or telecopier as a
defense to the enforcement of this Change in Terms Agreement.

 

 

 

 

CHANGE IN TERMS AGREEMENT

Loan No: 8197223 (Continued) Page 2

 

PRIOR TO SIGNING THIS AGREEMENT, EACH BORROWER READ AND UNDERSTOOD ALL THE
PROVISIONS OF THIS AGREEMENT, INCLUDING THE VARIABLE INTEREST RATE PROVISIONS.
EACH BORROWER AGREES TO THE TERMS OF THE AGREEMENT.

 

BORROWER:           RELIV' INTERNATIONAL, INC.               By: /s/ Ryan A.
Montgomery   By: /s/ Steven D. Albright Ryan A. Montgomery, President of RELIV'
INTERNATIONAL, INC.   Steven D. Albright, Chief Financal Officer of RELIV'
INTERNATIONAL, INC.           RELIV', INC.           By: /s/ Ryan A. Montgomery
  By: /s/ Steven D. Albright Ryan A. Montgomery, President of RELIV', INC.  
Steven D. Albright, Chief Financial Officer of RELIV', INC.       By: /s/ Brett
M. Hastings       Brett Hastings, Chief Operating Officer of RELIV', INC.      
    RELIV' WORLD CORPORATION           By: /s/ Ryan A. Montgomery   By: /s/
Steven D. Albright Ryan A. Montgomery, President of RELIV' WORLD CORPORATION  
Steven D. Albright, Chief Financial Officer of RELIV' WORLD CORPORATION        
  SL TECHNOLOGY, INC.           By: /s/ Steven D. Albright   By: /s/ Brett M.
Hastings Steven D. Albright, Treasurer of SL Technology, Inc.   Brett Hastings,
Secretary of SL Technology, Inc.       LENDER:           ENTERPRISE BANK & TRUST
          By: /s/ Kenneth R. Gumper, Jr., SVP       Authorized Officer    

 

 

 

 